Not for Publication in West's Federal Reporter

          United States Court of Appeals
                        For the First Circuit


No. 08-2245

                            AMJAD ALI RANA,

                               Petitioner,

                                     v.

              ERIC H. HOLDER, JR.,* ATTORNEY GENERAL,

                               Respondent.


                 PETITION FOR REVIEW OF AN ORDER
               OF THE BOARD OF IMMIGRATION APPEALS


                                  Before

                        Lynch, Chief Judge,
                Selya and Howard, Circuit Judges.


     William E. Graves, Jr. and Graves & Doyle on brief for
petitioner.
     Surell Brady, Office of Immigration Litigation, U.S.
Department of Justice, Terri J. Scadron, Assistant Director, Office
of Immigration Litigation, and Michael F. Hertz, Acting Assistant
Attorney General, Civil Division, on brief for respondent.


                              June 24, 2009




     *
          Pursuant to Fed. R. App. P. 43(c)(2), Attorney General
Eric H. Holder, Jr. has been substituted for former Attorney
General Michael B. Mukasey as the respondent.
           PER CURIAM.     Petitioner Amjad Ali Rana, a native and

citizen of Pakistan, petitions for review of a final order of

removal from the Board of Immigration Appeals ("BIA").             His sole

argument in his petition is that the BIA erred in finding him

inadmissible under 8 U.S.C. § 1182(a)(9)(C)(i)(II), which renders

inadmissible certain aliens who illegally reenter the United States

after being ordered removed, because he reentered the United States

prior to the statute's effective date.           Rana did not present this

argument to the BIA.

           Exhaustion of administrative remedies is a prerequisite

for judicial review of a final order of removal from the BIA.               8

U.S.C. § 1252(d)(1).      Where, as here, the petitioner fails to

present   an   argument   to   the   BIA,   he    has   not   exhausted   his

administrative remedies, see, e.g., Mejia-Rodriguez v. Holder, 558

F.3d 46, 50 (1st Cir. 2009); Chhay v. Mukasey, 540 F.3d 1, 5 (1st

Cir. 2008); Sunoto v. Gonzales, 504 F.3d 56, 59 (1st Cir. 2007); Un

v. Gonzales, 415 F.3d 205, 210-11 (1st Cir. 2005), and we lack

jurisdiction to decide the issue.

           The petition for review is dismissed.




                                     -2-